Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
	For claim 1, Prior art Rastogi at [0109] discloses N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login into the fabric. Thus, for example, the N13 Port may provide the F13 Port with a list of PWWNs and request the F13 Port to provide corresponding VSAN IDs for one or more of the PWWN(s) in the list. In at least one implementation, the NVFM protocol payload may include other information (such as, for example, NWWN, FCID, QoS criteria, node ID, OUI, vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric
 	Prior art Astigarraga at [0063] discloses the Login Extension Data 313 may be specified by the any number of bytes located from word 64 and on. [0069] N13 Port-VSAN (or Host-VSAN) associations may be dynamically determined and assigned at one or more F13 Ports based on selected criteria such as, for example: PWWN, NWWN, FCID, QoS criteria, node ID, OUI (Organization Unique Identifier), vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric 	 
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claims 8 and 15 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478